DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	Claims 1-7, 13-20 are vague and indefinite because of the inconsistent use of the terms “thickness” and “average thickness”.  It is unclear whether the parameter “thickness” by itself is the same as or different from the parameter “average thickness”, since these parameters are not necessarily the same (e.g., if a film or layer has variations or non-uniformity of thickness, etc.).
 	Claims 4, 17 are vague and indefinite because “PET-1T” is not defined in the claim itself or in the parent claims.
 	Claims 8-12 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BLAND ET AL (US 6,040,061);
	in view of KR 101804083 B (JOO-KR ‘083B)
 	BLAND ET AL ‘061 discloses multilayer tear-resistant films comprising:
• one or more stiff layers S (e.g., polyethylene terephthalate) with typical thickness as low as 0.5 microns;

• one or more ductile layers D with a typical thickness as low as 0.01 microns;

• one or more intermediate adhesive layer I with a typical thickness as low as 0.01 microns;

wherein the multilayer film can have, but is not limited to, a typical arrangement in which a first S layer (e.g., polyethylene terephthalate) is stacked upon (i.e., “overlying”) at least a second S layer (e.g., polyethylene terephthalate) to form multilayer films with a structure of S(DS)x or S(IDIS)y, wherein x and y is 1 or more.  The multilayer tear-resistant film has a typical thickness of 7-500 microns (preferably 15-185 microns), and is useful in window or glazing protection films comprising:
• the multilayer tear-resistant film; 

• an adhesive layer for bonding the film to a substrate (e.g., glazing, etc.);

• a removable release liner.


	JOO-KR ‘083B discloses that it is well known in the art to form release films comprising: 
• an optional second layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 0.1-100 microns;

• a first layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 1-500 microns; 

• a second layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 0.1-100 microns; 

• an optional silicone release coating.

The release film is useful in various release liner applications (e.g., for window or glazing protection films, etc.) (paragraph 0001-0002, 0007-0008, 0013-0014, 0023-0029, 0032, 0037-0038, 0044-0048, 0066, 
 	Regarding claims 1-7, 11-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known release film as disclosed in JOO-KR ‘083B as the removable release liner in the window or glazing protection films in accordance with BLAND ET AL ‘061 in order to produce release films with excellent releasability and visibility.
	Further regarding claims 1-3, 14-16, 20, since: (i) BLAND ET AL ‘061 discloses that the tear-resistant films have a typical thickness of 7-500 microns (preferably 15-185 microns); and (ii) JOO-KR ‘083B discloses release films with a total thickness of up to 600 microns or more; a window protective film utilizing the tear-resistant films of BLAND ET AL ‘061 and release 
 	Regarding claims 4-5, 17-18, since: (i) BLAND ET AL ‘061 discloses that the tear-resistant films contain S layers (e.g., formed from polyethylene terephthalate) have a typical thickness as low as 0.5 microns (preferably 1-25 microns); and (ii) JOO-KR ‘083B discloses release films with a total thickness of up to 600 microns or more; a window protective film utilizing the tear-resistant films of BLAND ET AL ‘061 and release films of JOO-KR ‘083B can have a thickness ratio (PET layer : release film) of 4:1 or less (as recited in claims 4, 17) and/or 1:10 or more (as recited in claims 5, 18).
	Regarding claim 8, one of ordinary skill in the art would have utilized known adhesive or tie layers between various individual layers of the tear-resistant films of BLAND ET AL ‘061 in order to provide the durable interlayer adhesion and delamination resistance over time required for specific end-use applications.
	Regarding claim 9, one of ordinary skill in the art would have selected the multilayer film forming conditions (e.g., via coextrusion, extrusion lamination, lamination using heat and/pressure, etc.) conditions and/or utilized known adhesive or tie layers between various individual layers of the tear-resistant films of BLAND ET AL ‘061 in order to provide the interlayer adhesion and delamination resistance required for specific end-use applications.
	Regarding claim 10, one of ordinary skill in the art would have utilized known film-forming methods and/or techniques directed to reducing variability in optical distortion across the width of a film in order to minimize localized variations in the optical properties of window protective films of BLAND ET AL ‘061.

 	Regarding claim 20, one of ordinary skill in the art would pre-cut the window protection films of BLAND ET AL ‘061 to fit the dimensions of specific window or glazing surfaces in order to simplify handling and facilitate on-site application of said film to pre-installed windows.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	BLAND ET AL (US 5,427,842) and CARLSON, JR ET AL (US 6,713,185) and CARLSON, JR ET AL (US 2002/0018899) and MORAN ET AL (US 2002/0061395) disclose protective films containing multiple PET layers.
	HAYASHIZAKI (US 2011/0059322) disclose release films with release coatings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 25, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787